Exhibit 10.4

ABOVE SPACE TO BE USED FOR RECORDING PURPOSES

THIS MORTGAGE CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND ALSO CONSTITUTES A
FINANCING STATEMENT UNDER THE UNIFORM COMMERCIAL CODE.

Note to Recorder: This Mortgage is providing additional security for a debt
amount upon which tax has previously been paid. This Mortgage encumbers
Minnesota real property as security for a Loan Agreement in the aggregate
principal amount of $345,000,000.00 executed and delivered by the Mortgagor and
Green Plains Processing LLC to the Mortgagee outside of the State of Minnesota,
which indebtedness is also secured by other mortgaged property located within
and outside of the State of Minnesota. All such property, together with the
respective market values therefor, is described in Exhibit B hereto. For
Minnesota Mortgage Registration Tax purposes, the value of the mortgaged
property in the State of Minnesota is $188,000,000 and the value of the
mortgaged property located in Nebraska, Iowa, Michigan, Tennessee and Indiana,
and more specifically described in Exhibit B, is $1,080,600,000. The value of
all mortgaged property, wherever located, is $1,268,600,000. The percentage that
the value of the Minnesota mortgaged property bears to the value of the total
mortgaged property for Mortgage Registration Tax purposes is 14.82%. Minnesota
Mortgage Registry Tax in the amount of $56,355.75 was paid on the original tax
base of $24,502,500 pursuant to Minn. Stat. § 287.05 Subd. 1(b) in Otter Tail
County, document number 1144608, recorded June 11, 2014. Additional Minnesota
Mortgage Registry Tax in the amount of $61,236.87 was paid on the new tax base
of $51,127,227 pursuant to Minn. Stat. § 287.05 Subd. 2(a) in Otter Tail County.
Multiple mortgages are being recorded concurrently and recording information is
unavailable at this time.

This document was prepared by

and after recording should be

returned to:

Jack Edelbrock

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606-4637



--------------------------------------------------------------------------------

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING STATEMENT (this “Mortgage”) is made as of June     , 2015, by and among
GREEN PLAINS FAIRMONT LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “Mortgagor”) having an address of 450
Regency Parkway, Suite 400, Omaha, NE 68114, in favor of BNP PARIBAS (“BNPP”),
as Agent (as hereinafter defined), having an address of 787 Seventh Avenue, New
York, NY 10019.

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) hereinafter identified and defined (BNPP in such capacity as
agent for the Lenders, and its successors and assigns in such capacity, being
hereinafter referred to as the “Agent”), has entered into a Term Loan Agreement
dated as of June 10, 2014 (such Term Loan Agreement, as amended
contemporaneously herewith and as the same may be amended or modified from time
to time as permitted thereunder, including amendments and restatements thereof
in its entirety as permitted thereunder, being hereinafter referred to as the
“Loan Agreement”), pursuant to which certain lenders from time to time party to
the Loan Agreement (such lenders being hereinafter referred to collectively as
the “Lenders” and individually as a “Lender”) have agreed, subject to certain
terms and conditions, to extend credit and make certain other financial
accommodations available to GREEN PLAINS PROCESSING LLC (the “Borrower”). Any
capitalized term used in this Mortgage that is not otherwise defined herein,
either directly or by reference to another document, shall have the meaning for
purposes of this Mortgage as it is given in the Loan Agreement.

B. Mortgagor is a Subsidiary of the Borrower and as such will receive
substantial direct and indirect benefit from the extension of credit and other
financial accommodations made to the Borrower and the Subsidiaries.

C. The Mortgagor, has executed and delivered to the Agent a Joinder Agreement of
even date herewith (as it may from time to time be amended, restated or
otherwise modified, the “Guaranty”) pursuant to which the Mortgagor has
guarantied the obligations of the Borrower with respect to the loans made under
the Loan Agreement (the “Loans”) and the other extensions of credit and
financial accommodations made under each of the other Loan Documents, (together
with the Loans, collectively, the “Guarantied Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Mortgagor execute and deliver this Mortgage to secure the Guarantied Obligations
and all direct obligations of the Mortgagor with respect to the Loans
(collectively, the “Obligations Secured”).

GRANT:

NOW, THEREFORE, (A) in consideration of Ten Dollars ($10.00) in hand paid, the
receipt and sufficiency of which are hereby acknowledged and (B) in
consideration of the foregoing Recitals, for the purpose of securing the
complete and timely performance and payment of all present and future
indebtedness, liabilities and obligations which the Mortgagor has from time to
time incurred or may incur or be liable to the Lenders and the Agent (each, a
“Secured Party”, collectively, the “Secured Parties”) under or in connection
with the Obligations

 

2



--------------------------------------------------------------------------------

Secured, the Mortgagor hereby GRANTS, BARGAINS, SELLS, ASSIGNS, REMISES,
RELEASES, ALIENS, CONVEYS, MORTGAGES AND WARRANTS and grants a security interest
in and pledges to Agent (for the benefit of the Secured Parties), and their
successors and assigns, FOREVER, WITH POWER OF SALE the real estate legally
described in Exhibit A hereto (the “Land”) in Martin County (the “County”),
Minnesota (the “State”); together (i) with all right, title and interest, if
any, that the Mortgagor may now have or hereafter acquire in and to all
improvements, buildings and structures of every nature whatsoever now or
hereafter located on the Land; and (ii) all air rights, water rights and powers,
development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now have or hereafter acquire in and to any of
the following related to the Land: (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto, (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Mortgagor without causing
a default thereunder or a termination thereof, (c) all hereditaments, gas, oil
and minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises, (d) all split or division rights
with respect to the Land and easements of every nature whatsoever and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Mortgagor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”). Mortgagor and Agent agree that the Premises and all of the Property
Rights and Fixtures owned by the Mortgagor (collectively the “Real Property”)
shall, so far as permitted by law, be deemed to form a part and parcel of the
Land and for the purpose of this Mortgage to be real estate and covered by this
Mortgage.

TOGETHER WITH all the estate, right, title and interest, if any, of the
Mortgagor in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except

 

3



--------------------------------------------------------------------------------

as otherwise provided herein or in the Loan Agreement, the Mortgagor is hereby
authorized to collect and receive such awards and proceeds and to give proper
receipts and acquittance therefor, and to apply the same as provided herein);
(ii) all contract rights, general intangibles, actions and rights in action
relating to the Real Property, including all rights to insurance proceeds and
unearned premiums arising from or relating to damage to the Real Property;
(iii) all plans and specifications, designs, drawings and other information,
materials and matters heretofore or hereafter prepared relating to the Real
Property; and (iv) all proceeds, products, replacements, additions,
substitutions, renewals and accessions of and to the Real Property (the rights
and interests described in this paragraph, the “Intangibles”).

The Mortgagor (i) pledges and assigns to the Agent from and after the date of
the effectiveness hereof (including any period of redemption), primarily and on
a parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Agent
all such leases, contracts and agreements (including all the Mortgagor’s rights
under any contract for the sale of any portion of the Mortgaged Property and all
revenues and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Mortgagor to collect and use such
Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property.”

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in-possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Agent. Nothing contained in this Mortgage shall
be construed as imposing on the Agent any obligation of any lessor under any
Lease of the Mortgaged Property in the absence of an explicit assumption thereof
by the Agent. In the exercise of the powers herein granted the Agent, prior to
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Agent, all such liability being
expressly waived and released by the Mortgagor, except for any such liability
arising on account of the Agent’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Agent,
its beneficiaries, successors and assigns, forever for the uses and purposes
herein set forth. Except to the extent such a release or waiver is not permitted
by applicable law, the Mortgagor hereby releases and waives all rights of
redemption or reinstatement, if any, under and by virtue of any of the laws of
the State, and the Mortgagor hereby covenants, represents and warrants that, at
the time of the execution and delivery of this Mortgage, (a) the Mortgagor has
good and marketable fee simple

 

4



--------------------------------------------------------------------------------

title to the Mortgaged Property, with lawful authority to grant, remise,
release, alien, convey, mortgage and warrant the Mortgaged Property, (b) the
title to the Mortgaged Property is free and clear of all encumbrances, except
the Permitted Liens (as defined in the Loan Agreement) and (c) except for the
Permitted Liens, the Mortgagor will forever defend the Mortgaged Property
against all claims in derogation of the foregoing.

SECURITY AGREEMENT AND FINANCING STATEMENT

The Agent and the Mortgagor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Mortgage shall constitute a security agreement, fixture filing and
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Mortgagor hereby grants
a continuing security interest to the Agent for the benefit of the Secured
Parties in that portion of the Mortgaged Property in which the creation and/or
perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Mortgagor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is: All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code. This document covers goods which are to become
fixtures.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A. The record owner of the
Land is the Mortgagor.

(g) The Agent may file this Mortgage, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property. Any reproduction
of this Mortgage or of any other security agreement or financing statement is
sufficient as a financing statement.

The Mortgagor authorizes the Agent to file any financing statement, continuation
statement or other instrument that the Agent or the Required Lenders (as defined
in the Loan Agreement) may reasonably deem necessary or appropriate from time to
time to perfect or continue the security interest granted above under the Code.

 

5



--------------------------------------------------------------------------------

FIXTURE FILING

To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land and (ii) this instrument, upon recording or registration in
the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof. Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders (as defined in the Loan Agreement).

THE FOLLOWING PROVISIONS SHALL ALSO CONSTITUTE AN INTEGRAL PART OF THIS
MORTGAGE:

1. Payment of Taxes on this Mortgage. Without limiting any provision of the Loan
Agreement, the Mortgagor agrees that, if the government of the United States or
any department, agency or bureau thereof or if the State or any of its
subdivisions having jurisdiction shall at any time require documentary stamps to
be affixed to this Mortgage or shall levy, assess or charge any tax, assessment
or imposition upon this Mortgage or the credit or indebtedness secured hereby or
the interest of any Secured Party in the Premises or upon any Secured Party by
reason of or as holder of any of the foregoing then, the Mortgagor shall pay for
such documentary stamps in the required amount and deliver them to the Agent or
pay (or reimburse the Agent for) such taxes, assessments or impositions. The
Mortgagor agrees to provide to the Agent, at any time upon request, official
receipts showing payment of all taxes, assessments and charges that the
Mortgagor is required or elects to pay under this Section. The Mortgagor agrees
to indemnify each Secured Party against liability on account of such documentary
stamps, taxes, assessments or impositions, whether such liability arises before
or after payment of the Obligations Secured and regardless of whether this
Mortgage shall have been released.

2. Leases Affecting the Real Property. All future lessees under any Lease made
after the date of recording of this Mortgage shall, at the direction of the
Required Lenders (as defined in the Loan Agreement) or at the Agent’s option and
without any further documentation, attorn to the Agent as lessor if for any
reason the Agent becomes lessor thereunder, and, upon demand after an Event of
Default has occurred and is continuing, pay rent to the Agent, and the Agent
shall not be responsible under such Lease for matters arising prior to the Agent
becoming lessor thereunder; provided that the Agent shall not become lessor or
obligated as lessor under any such Leases unless and until it shall have been
directed by the Required Lenders (as defined in the Loan Agreement) to do so, or
it shall elect in writing to do so.

3. Use of the Real Property. The Mortgagor agrees that it shall not (a) permit
the public to use any portion of the Real Property in any manner that could
reasonably be expected to impair the Mortgagor’s title to such property, or to
make possible any claim of easement by prescription or of implied dedication to
public use, provided Mortgagor has actual knowledge of such use; (b) institute
or acquiesce in any proceeding to change the zoning classification of the Real
Property, nor shall the Mortgagor change the use of the Mortgaged Property in
any material way, without the consent of the Required Lenders (as defined in the
Loan Agreement), which consent shall not be unreasonably withheld; and
(c) permit any material legal or economic waste to occur with respect to the
Mortgaged Property.

 

6



--------------------------------------------------------------------------------

4. Insurance. Subject to Section 10.1 of the Loan Agreement, the Mortgagor
shall, at its sole expense, obtain for, deliver to, assign to and maintain for
the benefit of the Agent, until the Obligations Secured are paid in full,
insurance policies relating to the Mortgaged Property as specified in the Loan
Agreement. Prior to an Event of Default, use of insurance proceeds shall be
governed by Sections 10.1 and 6.2.3 of the Loan Agreement. Each such policy
shall name the Agent as additional insured or loss payee, as applicable, under a
standard mortgage endorsement. If an Event of Default exists and is continuing,
and the Agent has given notice to the Mortgagor that the Agent intends to
exercise its rights under this Section 4, then the Agent shall be entitled to
(a) adjust any casualty loss and (b) apply the proceeds thereof as provided in
Section 8 of this Mortgage.

5. Real Property Taxes. The Mortgagor covenants and agrees to pay before
delinquent all real property taxes, assessments, ground rent, if any, water and
sewer rents, fees and charges, levies, permit, inspection and license fees and
other dues, charges or impositions, including all charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, maintenance and
similar charges and charges for utility services, in each instance whether now
or in the future, directly or indirectly, levied, assessed or imposed on the
Premises or the Mortgagor and whether levied, assessed or imposed as excise,
privilege or property taxes; provided that the foregoing shall not require the
Mortgagor to pay any of the foregoing so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

6. Condemnation Awards. Subject to the terms of the Loan Agreement, the
Mortgagor assigns to the Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use (“Eminent Domain Proceedings”). If an Event of Default
exists and is continuing and the Agent has given notice to the Mortgagor that
the Agent intends to exercise its rights under this Section 6, then the Agent
shall be entitled to (a) participate in and/or direct (at the sole discretion of
the Required Lenders (as defined in the Loan Agreement)) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 8 of this
Mortgage.

7. Remedies. Subject to the provisions of the Loan Agreement, upon the
occurrence and during the continuance of an Event of Default, including a
failure to perform or observe any of the covenants set forth in this Mortgage
that is not cured within any applicable cure period, in addition to any rights
and remedies provided for in the Loan Agreement or other Loan Document, if and
to the extent permitted by applicable law, the following provisions shall apply:

(a) Agent’s Power of Enforcement. The Agent may immediately foreclose this
Mortgage by judicial action or advertisement and thereafter sell, all or any
portion of the Mortgaged Property. Mortgagor acknowledges that the power of sale
granted in this Mortgage may be exercised by Agent without prior judicial
hearing. The court in which any proceeding is pending for the purpose of
foreclosure of this Mortgage may, at once or at any time thereafter, either
before or after sale, without notice and without requiring bond, and without
regard to the solvency or insolvency of any person liable for payment

 

7



--------------------------------------------------------------------------------

of the Obligations Secured, and without regard to the then value of the
Mortgaged Property or the occupancy thereof as a homestead, apply for the
appointment of a receiver in accordance with Minn. Stat. Sec. 559.17 and Sec.
576.25 (the provisions for the appointment of a receiver and assignment of rents
being an express condition upon which the loans and other financial
accommodations hereby secured are made) for the benefit of the Secured Parties,
with, to the extent permitted under Minn. Stat. Sec. 576.25, subd. 5, power to
collect the Rents, due and to become due, during such foreclosure suit and the
full statutory period of redemption notwithstanding any redemption. The
receiver, out of the Rents when collected, after applying the Rents in the order
set forth in Minn. Stat. Sec. 576.25 subd. 5 may pay any part of the Obligations
Secured or any deficiency decree entered in such foreclosure proceeding. Upon or
at any time after the filing of a suit to foreclose this Mortgage, the court in
which such suit is filed shall have full power to enter an order placing the
mortgagee-in-possession or its designee of the Real Property with the same power
granted to a receiver pursuant to this clause (a) and with all other rights and
privileges of a mortgagee-in-possession under applicable law.

(b) Agent’s Right to Enter and Take Possession, Operate and Apply Income. The
Agent shall, at the direction of Required Lenders (as defined in the Loan
Agreement) or at its option, have the right, acting through its agents or
attorneys or a receiver, with process of law, to enter upon and take possession
of the Real Property, to expel and remove any persons, goods or chattels
occupying or upon the same, to collect or receive all the Rents, to manage and
control the Real Property, to lease the Real Property or any part thereof, from
time to time, and, after deducting all reasonable attorneys’ fees and expenses
of outside counsel, and all reasonable expenses incurred in the protection,
care, maintenance, management and operation of the Real Property, to distribute
and apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the Loan Agreement or any deficiency decree entered
in any foreclosure proceeding.

(c) Foreclosure by Power of Sale. Agent may foreclose this Mortgage by action or
advertisement, and Mortgagor hereby authorizes Agent to do so, power being
herein expressly granted to sell the Mortgaged Property at public auction
without any prior hearing or notice thereof and to convey the same to the
purchaser, in fee simple, pursuant to the statutes of Minnesota in such case
made and provided, and out of the proceeds arising from such sale, to pay all
indebtedness secured hereby with interest, and all legal costs and charges of
such foreclosure and attorneys’ fees permitted by law, which costs, charges and
fees Mortgagor agrees to pay. In the event of a sale under this Mortgage,
whether by virtue of judicial proceedings or advertisement or otherwise, the
Mortgaged Property may, at the option of Agent, be sold as an entirety or in
such other manner and order as Agent in its sole discretion may elect. Mortgagor
acknowledges that the power of sale granted in this Mortgage may be exercised by
Agent without prior judicial hearing.

(d) Exercise of Rights Under the Code. The Agent shall, at its option exercise
all of the rights and remedies of a secured party provided by the Code including
the right to proceed, in whatever order it chooses, against any items of
Fixtures and personal property included in the Mortgaged Property or the
proceeds thereof under the Minnesota Uniform

 

8



--------------------------------------------------------------------------------

Commercial Code provisions governing default as to any such property which may
be included in the Mortgaged Property separately from the Land and improvements
included therein, or to proceed as to all of the Mortgaged Property in
accordance with its rights and remedies with respect to said Land and
improvements. If Agent should elect to proceed separately as to such Fixtures
and personal property, the Mortgagor agrees to make such Fixtures and personal
property available to Agent at a place or places acceptable to Agent, and if any
notification of intended disposition of any of such Fixtures and personal
property is required by law, such notification shall be deemed reasonably and
properly given if mailed at least ten (10) days before such disposition in the
manner below provided.

8. Application of the Rents or Proceeds from Foreclosure or Sale. All proceeds
of any foreclosure of this Mortgage by judicial action or, to the extent
permitted by applicable law, any sale of the Mortgaged Property by advertisement
shall (and any decree for sale in the event of a foreclosure by judicial action
shall provide that such proceeds shall) be applied as follows:

(i) to the payment of all reasonable fees of any receiver approved by court;

(ii) to the payment of all tenant security deposits then owing to any tenant
under any Lease pursuant to the provisions of Minn. Stat. Sec. 504B.178;

(iii) to the payment of all prior real estate taxes and special assessments with
respect to the Mortgaged Property, or if this Mortgage requires periodic escrow
payments for such taxes and assessments, to the escrow payments then due;

(iv) to the payment of all premiums then due for the insurance required by the
provisions of this Mortgage, or if this Mortgage requires periodic escrow
payments for such premiums, to the escrow payments then due;

(v) to the payment of costs incurred in normal maintenance and operation of the
Mortgaged Property;

(vi) if received prior to any foreclosure sale of the Mortgaged Property, to
Collateral Control Agent for the payment of the secured obligations secured by
this Mortgage, but no such payment made after the acceleration of all or any of
the secured obligations secured by this Mortgage shall affect such acceleration;
and

(vii) if received during or with respect to the period of redemption after a
foreclosure sale of the Mortgaged Property:

(A) if the purchaser at the foreclosure sale is not Agent, first to Agent to the
extent of any deficiency of the sale proceeds to repay the secured obligations
secured by this Mortgage, second to the purchaser as a credit to the redemption
price, but if the Mortgaged Property is not redeemed, then to the purchaser of
the Mortgaged Property; and

(B) if the purchaser at the foreclosure sale is Agent, to Agent to the extent of
any deficiency of the sale proceeds to repay the secured obligations secured by
this

 

9



--------------------------------------------------------------------------------

Mortgage and the balance to be retained by Collateral Control Agent as a credit
to the redemption price, but if the Mortgaged Property is not redeemed, then to
Collateral Control Agent, whether or not such deficiency exists.

The rights and powers of Agent under this Mortgage and the application of rents
and revenues shall continue until the expiration of the redemption period from
any foreclosure sale, whether or not any deficiency remains after a foreclosure.
The Mortgagor shall remain liable for any deficiency to the extent provided in
the documents that create the Obligations Secured.

9. Cumulative Remedies; Delay or Omission Not a Waiver. No remedy or right of
the Agent shall be exclusive of, but shall be in addition to, every other remedy
or right now or hereafter existing at law or in equity. No delay in the exercise
or omission to exercise any remedy or right available during the existence of
any Event of Default shall impair any such remedy or right or be construed to be
a waiver of such Event of Default or acquiescence therein, nor shall it affect
any subsequent Event of Default of the same or different nature. To the extent
permitted by applicable law, every such remedy or right may be exercised
concurrently or independently and when and as often as may be deemed expedient
by the Agent.

10. Agent’s Remedies against Multiple Parcels. If more than one property, lot or
parcel is covered by this Mortgage, and this Mortgage is foreclosed upon or
judgment is entered upon any Obligations Secured, execution may be made upon any
one or more of the properties, lots or parcels and not upon the others, or upon
all of such properties or parcels, either together or separately, and at
different times or at the same time, and execution sales or sales by
advertisement may likewise be conducted separately or concurrently, in each case
at the election of the Required Lenders (as defined in the Loan Agreement).

11. No Merger. In the event of a foreclosure of this Mortgage or any other
mortgage or trust deed securing the Obligations Secured, the Obligations Secured
then due shall, at the option of the Required Lenders (as defined in the Loan
Agreement), not be merged into any decree of foreclosure entered by the court,
and the Agent may concurrently or subsequently seek to foreclose one or more
mortgages or deeds of trust that also secure the Obligations Secured.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be given in the manner, within the time periods and to the applicable
address identified in the Loan Agreement.

13. Governing Law. This Mortgage shall be construed, governed and enforced in
accordance with the laws of the State. Wherever possible, each provision of this
Mortgage shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Mortgage shall be prohibited by or
invalid under applicable law, such provision shall be effective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Mortgage.

14. Satisfaction of Mortgage. Upon full payment and performance of all the
Obligations Secured, or upon satisfaction of the conditions set forth in the
Loan Agreement for release of the Mortgaged Property from this Mortgage, then
the Agent shall, promptly upon request of the Mortgagor, execute and deliver to
the Mortgagor a satisfaction of mortgage or reconveyance of the Mortgaged
Property reasonably acceptable to the Mortgagor.

 

10



--------------------------------------------------------------------------------

15. Successors and Assigns Included in Parties; Third Party Beneficiaries. This
Mortgage shall be binding upon the parties hereto and upon the successors,
assigns and vendees of the Mortgagor and shall inure to the benefit of the
parties hereto and their respective successors and assigns; all references
herein to the Mortgagor and to the Agent shall be deemed to include their
respective successors and assigns. The Mortgagor’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Mortgagor. Wherever used herein, the singular number shall include the
plural, the plural shall include the singular, and the use of any gender shall
be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Mortgagor’s representations, warranties, covenants and
agreements hereunder.

16. WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION AND REDEMPTION LAWS. The
Mortgagor agrees, to the full extent permitted by law, that neither the
Mortgagor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Mortgage or the absolute sale of the Mortgaged Property
or the final and absolute putting into possession thereof, immediately after
such sale, of the purchaser thereof; and the Mortgagor, for itself and all who
may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws and any right to have
the assets comprising the Mortgaged Property marshaled upon any foreclosure of
the lien hereof and agrees that the Agent or any court having jurisdiction to
foreclose such lien may sell the Mortgaged Property in part or as an entirety.
To the full extent permitted by law, the Mortgagor irrevocably waives all
statutory or other rights of redemption from sale under any order or decree of
foreclosure of this Mortgage, on its own behalf and on behalf of each and every
person acquiring any interest in or title to the Mortgaged Property subsequent
to the date hereof. The Mortgagor further waives, to the full extent it may
lawfully do so, all statutory and other rights in its favor, limiting concurrent
actions to foreclose this Mortgage and the exercise of other rights with respect
to the Obligations Secured, including any right vested in the Mortgagor or any
affiliate to limit the right of the Agent to pursue or commence concurrent
actions against the Mortgagor or any such affiliate or any property owned by any
one or more of them.

17. Interpretation with Other Documents. Notwithstanding anything in this
Mortgage to the contrary, in the event of a conflict or inconsistency between
this Mortgage and the Loan Agreement, the provisions of the Loan Agreement will
govern.

18. Future Advances. This Mortgage is given for the purpose of securing loan
advances and other financial accommodations that any Secured Party may make to
or for the benefit of the Mortgagor pursuant and subject to the terms and
provisions of the Loan Agreement or any other document evidencing or relating to
any Obligations Secured. The parties hereto intend that, in addition to any
other debt or obligation secured hereby, this Mortgage shall secure unpaid
balances of loan advances and other financial accommodations made after this
Mortgage is delivered to the office in which mortgages are recorded in the
County, whether made pursuant to an obligation of a Secured Party or otherwise,
and in such event, such advances shall be

 

11



--------------------------------------------------------------------------------

secured to the same extent as if such future advances were made on the date
hereof, although there may be no advance made at the time of execution hereof,
although there may be no indebtedness outstanding at the time any advance is
made and although such advances may from time to time be repaid to a zero
balance and thereafter readvanced.

19. Changes. Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. To the extent permitted by
law, any agreement hereafter made by the Mortgagor and the Agent relating to
this Mortgage shall be superior to the rights of the holder of any intervening
lien or encumbrance.

20. CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES.

(a) The Mortgagor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Mortgage, and the Mortgagor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any state or federal court sitting in the State or in such other location as may
be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Mortgage.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE ENFORCEMENT OF OR
REALIZATION UPON THE LIEN OF THIS MORTGAGE MAY BE BROUGHT IN THE COURTS OF THE
STATE OR OF THE COURTS OF THE UNITED STATES HAVING IN REM JURISDICTION OVER THE
MORTGAGED PROPERTY, AND BY EXECUTION AND DELIVERY OF THIS MORTGAGE, MORTGAGOR
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE MORTGAGOR IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS MORTGAGE OR ANY DOCUMENT
RELATED HERETO. THE MORTGAGOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF
THE STATE.

(c) THE MORTGAGOR WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS MORTGAGE, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE AGENT OR ANY SECURED PARTY AGAINST
ANY OTHER PARTY, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. THE MORTGAGOR AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT

 

12



--------------------------------------------------------------------------------

TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE MORTGAGOR FURTHER
AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS MORTGAGE OR ANY OTHER
RELEVANT DOCUMENT OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
INSTRUMENT AND THE OTHER RELEVANT DOCUMENTS.

(e) To the extent that the Mortgagor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Mortgagor
hereby irrevocably waives such immunity in respect of its obligations under this
Mortgage.

21. Time of Essence. Time is of the essence with respect to the provisions of
this Mortgage.

22. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Mortgage. In the event an ambiguity or question
of intent or interpretation arises, this Mortgage shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Mortgage.

23. Agent’s Right to Appear. After the occurrence of an Event of Default, or in
any situation where the Agent or the Required Lenders reasonably determine that
the Mortgagor’s action is not protective of the interest of the Agent in the
Mortgaged Property, Agent shall have the right to appear in and defend any legal
proceeding brought regarding the Mortgaged Property and to bring any legal
proceeding, in the name and on behalf of the Mortgagor or in the Agent’s name,
that the Required Lenders (as defined in the Loan Agreement), in their sole
discretion, determine is necessary to be brought to protect the Secured Parties’
interest in the Mortgaged Property, as long as Agent provided Mortgagor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Agent shall promptly thereafter notify Mortgagor of the bringing of such
proceeding). Nothing herein is intended to prohibit Mortgagor from bringing or
defending any suit relating to the Mortgaged Property.

24. No Liability of Secured Parties. Notwithstanding anything to the contrary
contained in this Mortgage, this Mortgage is only intended as security for the
Obligations Secured and the Secured Parties shall not be obligated to perform or
discharge, and do not hereby undertake to perform or discharge, any obligation,
duty or liability of the Mortgagor with respect to any of the Mortgaged
Property. Unless and until a Secured Party takes title or possession of the
Mortgaged Property, either through foreclosure, the taking of a deed in lieu
thereof or otherwise, no Secured Party shall be responsible or liable for the
control, care, management or repair of the Mortgaged Property or for any
negligence in the management, operation, upkeep, repair or control of the
Mortgaged Property resulting in loss or injury or death

 

13



--------------------------------------------------------------------------------

to any licensee, employee, tenant or stranger or other person. The Mortgagor
agrees to indemnify and hold harmless the Secured Parties from and against all
loss, cost and liability incurred by the Mortgagor in connection with any of the
foregoing that are not the responsibility of the Secured Parties in accordance
with this Section; provided that the Mortgagor shall not be liable for such
indemnification to any Secured Party to the extent that resulting from such
Secured Party’s gross negligence or willful misconduct, as determined by a court
of competent jurisdiction in a final, non-appealable order.

25. Indemnity. Mortgagor unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
each Secured Party and their respective directors, officers, employees,
trustees, agents, financial advisors, consultants, affiliates and controlling
persons (each such person, an “Indemnitee”) for any damages, costs, loss or
expense, including response, remedial or removal costs and all fees and
disbursements of counsel for any such Indemnitee, arising out of any of the
following: (i) any presence, release, threatened release or disposal of any
Hazardous Material by Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property, (ii) the operation or
violation of any Environmental Law by Mortgagor or any subsidiary of Mortgagor
or otherwise occurring on or with respect to the Mortgaged Property, (iii) any
claim for personal injury, property damage related to Mortgagor or any
subsidiary of Mortgagor or otherwise occurring on or with respect to the
Mortgaged Property, (iv) any claim for actual or threatened injury to,
destruction of or loss of natural resources in connection with Mortgagor or any
subsidiary of Mortgagor or otherwise occurring on or with respect to the
Mortgaged Property and (v) the inaccuracy or breach of any environmental
representation, warranty or covenant by Mortgagor made herein or in any other
Loan Document (as defined in the Loan Agreement) evidencing or securing any
obligation under the Loan Documents or setting forth terms and conditions
applicable thereto or otherwise relating thereto. The foregoing indemnity shall
survive the termination of this Mortgage and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim thereunder.

26. Variable Interest Rate. The Obligations Secured include obligations that
bear interest at rates that vary from time to time, as provided in the Loan
Agreement and the other documents relating to the Obligations Secured.

27. Regarding the Loan.

(a) The Obligations Secured constitute a business loan under the laws of the
State and include obligations that bear interest at rates that vary from time to
time, as provided in the Loan Agreement and the other Loan Documents.

(b) To the extent that this Mortgage secures future advances, the amount of such
advances is not currently known. The acceptance of this Mortgage by Agent
confirms that Agent is aware of the provisions of Minnesota Statutes §287.05,
subd. 5, and intends to comply with the requirements contained therein.

 

14



--------------------------------------------------------------------------------

28. Non-Agricultural Use. Mortgagor represents and warrants that as of the date
of this Mortgage the Mortgaged Property is not in agricultural use as defined in
Minnesota Statutes § 40A.02, Subd. 3, and is not used for agricultural purposes.

29. Interest Upon Redemption. In the event the Mortgaged Property is redeemed in
accordance with applicable law, Agent shall be entitled to collect from the
redeeming party, at the time of redemption, interest during the redemption
period at the maximum amount and rate permitted by Minnesota law, together with
all other amounts permitted to be collected under applicable law.

30. Definition Of Indebtedness. Except for principal of, and interest on, the
Obligations Secured, the term “Obligations Secured”, as defined above does not
include any amount which is not exempt from the mortgage registry tax pursuant
to Minnesota Statutes § 287.05, Subd. 4, or otherwise, and does not include
accrued interest which, in accordance with the instruments evidencing the
Obligations Secured, is added to and becomes a part of the unpaid principal
balance.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of the day and year first
above written by the individual identified below on behalf of the Mortgagor (and
said individual hereby represents that s/he possesses full power and authority
to execute and deliver this instrument).

THE MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT THE MORTGAGOR HAS RECEIVED,
WITHOUT CHARGE, A TRUE COPY OF THIS MORTGAGE.

 

GREEN PLAINS FAIRMONT LLC, a Delaware limited liability company By:

/s/ Michelle Mapes

Name: Michelle Mapes Title: EVP-General Counsel & Corporate Secretary

 

STATE OF                     )                     ) SS. COUNTY OF
                    )

On this 10th day of June, 2015 before me appeared Michelle Mapes ,to me
personally known, who, being by me duly sworn, did say that s/he is the
EVP-General Counsel & Corporate Secretary of GREEN PLAINS FAIRMONT LLC, a
Delaware limited liability company, and that the foregoing instrument was signed
on behalf of such company, pursuant to due authority, properly exercised, and
s/he acknowledged such instrument to be the free act and deed of such company.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Angela Y. Madathil

Notary Public

 

My term expires: 

1/5/2016